  Case: 2:19-cv-02006-MHW-EPD Doc #: 40 Filed: 10/10/19 Page: 1 of 3 PAGEID #: 403



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff
 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                             Case No. 2:19 cv 2006
                     Plaintiff,                  RESPONSE TO SHOW CAUSE ORDER
     v.
                                           Judge: Hon. Michael H. Watson
JAMES ALEX FIELDS JR.,
VANGUARD AMERICA, ANDREW                   Magistrate Elizabeth A. Preston Deavers
ANGLIN, GREGORY ANGLIN,
DAILY STORMER, MOONBASE
HOLDINGS, LLC, MORNING STAR
MINISTRIES USA, INC., ANGLIN &
ANGLIN, LLC, ROBERT RAY,
MATTHEW HEIMBACH, THE
TRADITIONALIST WORKER PARTY,
JASON KESSLER, PROUD BOYS,
RICHARD SPENCER, NATIONAL
POLICY INSTITUTE, DAVID DUKE,
NATIONALIST FRONT, AUGUSTUS
SOL INVICTUS, HONORABLE
SACRED KNIGHTS, JOHN DOE 1-
1000 AND JANE DOE 1-1000,
                     Defendants.


              PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

              Now comes Plaintiff and for his RESPONSE TO ORDER TO SHOW CAUSE

ORDER, states as follows:
      1. National Policy Institute, Inc. (NPI) is or was a corporation organized under the laws of

          the state of Virginia.
    Case: 2:19-cv-02006-MHW-EPD Doc #: 40 Filed: 10/10/19 Page: 2 of 3 PAGEID #: 404



       2. According to the Virginia State Corporation Commission website, (NPI’s) principle office

           address is 1001 A King Street, Alexandria VA 22314.

       3. Upon information and belief, the entity remains in operation as a “think tank” for the white

           supremacy movement and has received donations since becoming de-active on the

           Virginia State Corporation Commission website.

       4. On August 1, 2019, an individual at the address listed as its principle place of business was

           served with process. (Doc #9).

       5. However, a follow-up delivery of the Complaint to that address was deemed undeliverable

           by the United States Postal Office. (Doc #24).

       6. Plaintiff seeks 30 days to serve the National Policy Institute, Inc. or the entity formerly

           known as National Policy Institute, Inc., through its registered agent, C T Corporation

           System, which still appears as the “active” agent on the Virginia State Corporation

           Commission website.

       Wherefore and for the reasons set forth above, there is good cause to permit an additional 30

days to serve The National Policy Institute, Inc. through its registered agent, C T Corporation System.

                                                                                   s/ Michael L. Fradin
                                                                                   Attorney for Plaintiff

                                                            LAW OFFICE OF MICHAEL L. FRADIN
                                                                          Michael L. Fradin, Esq.
                                                                     8401 Crawford Ave. Ste. 104
                                                                                Skokie, IL 60076
                                                                        Telephone: 847-986-5889
                                                                         Facsimile: 847-673-1228
                                                                     Email: mike@fradinlaw.com




2
  Case: 2:19-cv-02006-MHW-EPD Doc #: 40 Filed: 10/10/19 Page: 3 of 3 PAGEID #: 405




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on October 10, 2019, Plaintiff’s Response to Order to Show Cause
was filed electronically. Notice of this filing will be sent to all parties by operation of the court’s
electronic filing system. Parties may access this filing through the court’s system.

                                                    /s/ Michael L. Fradin
                                                    Attorney for Plaintiff
